Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Paul Urbanski (Reg. No. 58351) on 3/23/2022.

The application has been amended as follows: Claims 1, 2, 11, 12 and 20 have been amended. 

1.	(Currently Amended) A communication device configured to operate as a source node to transmit data to a target node, the communication device comprising: 
processing circuitry configured to perform network communications on behalf of a network application executing on the communication device, the network communications configured, via one or more network protocol stack control parameters, for transmission to the target node, and the processing circuitry further configured to: 
receive a message from a second device via a memory configured for access by the communication device and the second device, the message including an identifier of a network parameter of the one or more network protocol stack control parameters to override, a switch criterion field identifying a switch criterion of when to override the identified network parameter, and an override value for the identified network parameter; 
decode the switch criterion field and determine the switch criterion is met by a particular network communication of the network communications; 
override the identified network parameter of the particular network communication with the override value indicated in the message in response to the switch criterion of the message being met; and 
transmit the particular network communication including the overridden network parameter to the target node.  


decode the message to identify an instruction to overwrite a transport level service access point (SAP) source port number with a first value; and 
override the transport level SAP source port number of the particular network communication with the first value in response to the switch criterion being met.  

11. 	(Currently Amended) A method to transmit data to a target node, the method comprising: 
performing network communications on behalf of a network application executing on a communication device, the network communications configured, via one or more network protocol stack control parameters, for transmission to the target node; 
receiving a message from a device via a shared memory, the message including an identifier of a network parameter of the one or more network protocol stack control parameters to override, a switch criterion field identifying a switch criterion of when to override the identified network parameter, and an override value for the identified network parameter; 
decoding the switch criterion field and determining the switch criterion is met by a particular network communication of the network communications; 
overriding the identified network parameter of the particular network communication with the override value indicated in the message in response to the switch criterion of the message being met; and 


12. 	(Currently Amended) The method of claim 11, further comprising: 
decoding the message to identify an instruction to overwrite a transport level service access point (SAP) source port number with a first value; and 
overriding the transport level SAP source port number of the particular network communication with the first value in response to the switch criterion being met.  
AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 5Application Number: 16/654,940Dkt: 1547.702US1Filing Date: October 16, 2019 
20. 	(Currently Amended) A non-transitory computer readable storage medium comprising instructions that when executed configured hardware processing circuitry to perform operations comprising: 
performing network communications on behalf of a network application executing on a communication device, the network communications configured, via one or more network protocol stack control parameters, for transmission to a target node; 
receiving a message from a device via a shared memory, the message including an identifier of a network parameter of the one or more network protocol stack control parameters to override, a switch criterion field identifying a switch criterion of when to override the identified network parameter, and an override value for the identified network parameter; 
decoding the switch criterion field and determining the switch criterion is met by a particular network communication of the network communications; 

transmitting the particular network communication including the overridden network parameter to the target node.

End of amendment. 

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1 as amended, recites a communication device configured to operate as a source node to transmit data to a target node, the communication device comprising: processing circuitry configured to perform network communications on behalf of a network application executing on the communication device, the network communications configured, via one or more network protocol stack control parameters, for transmission to the target node, and the processing circuitry further configured to: receive a message from a second device via a memory configured for access by the communication device and the second device, the message including an identifier of a network parameter of the one or more network protocol stack control parameters to override, a switch criterion field identifying a switch criterion of when to override the identified network parameter, and an override value for the identified network parameter; decode the switch criterion field and determine the switch criterion is met by a particular network communication of the network communications; override the identified network parameter of the particular network communication with the override value indicated in the message in response to the switch criterion of the message being met; and transmit the particular network communication including the overridden network parameter to the target node. 

Prior art on record Van Doren teaches a communication method for use between application and streaming component by using shared memory for control commands between the application and the streaming component. The reference teaches that application calls a function to change the equalizer parameter and the message including function ID and function arguments are sent to command queue, which is read by streaming processer polls the command and changes the equalizer settings. However, the reference does not teach network related parameter or protocol, decoding switch criterion field to determine if override criterion is met, overriding when the criterion is met and transmitting the message with overridden parameter to the target node. 

Prior art on record Bacher teaches node cluster system with plurality of nodes with specific network address and includes shared socket database for linking network connection port identifications to the individual nodes for processing network traffic. However, the reference does not teach message received from 
 
Prior arts on record and further search on prior art fail to teach, alone or in combination, the above emphasized claimed features, along with all other limitations as recited in claim 1, thus claim 1 is allowed. Independent claims 11 and 20 recite the similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/23/2022